Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the annual report of Business Marketing Services,Inc. on Form10-K for the twelve month period ended December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Hans Pandeya, acting in the capacity as the Chief Executive Officer and President of the Company and also acting in the capacity as the Principal Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Hans Pandeya Hans Pandeya Chief Executive Officer and President April 16, 2012 /s/ Hans Pandeya Hans Pandeya Principal Financial Officer April 16, 2012
